Case: 1:19-cr-00321-PAG Doc #:1 Filed: 05/22/19 1of2. PagelD#: 1

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

UNITED STATES OF AMERICA, INDICTMENT

a a
Plaintiff, JUDGE A 1 Ni

ve | casedo.e 19 OR 421
)

 

 

 

Title 21, United States Code,

GLEN EWING, JR. Sections 841(a)(1) and (b)(1)(C)

Defendant.
; COUNT 1
(Distribution of Cocaine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury charges:
1. On or about January 2, 2019, in the Northern District of Ohio, Eastern Division,

Defendant GLEN EWING, JR. did knowingly and intentionally distribute approximately 5.18
grams of a mixture and substance containing a detectable amount of cocaine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C).
FORFEITURE
The Grand Jury further charges:
2. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, the allegation of Count | is incorporated herein by reference. As a result of the

foregoing offense, Defendant GLEN EWING, JR. shall forfeit to the United States any and all
Case: 1:19-cr-00321-PAG Doc #:1 Filed: 05/22/19 2 of 2. PagelD #: 2

property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the

 

result of such violation; any and all of his property used or intended to be used, in any manner or
part, to commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
